             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 1 of 21. PageID #: 5




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                     New Case Electronically Filed: COMPLAINT
                                               March 30, 202116:53


                                         By: CHRISTOPHER P. WIDO 0090441

                                                Confirmation Nbr. 2216901



  JOZETTE BROWN                                                             CV 21945723

           vs.
                                                                  Judge: SHERRIE MIDAY
  RESERVE APARTMENTS, LTD., ET AL.




                                                     Pages Filed: 18




                                                                                             EXHIBIT
                                                                                               1

Electronically Filed 03/30/2021 16:53 / / CV 21 945723 / Confirmation Nbr. 2216901 / CLAJB
               Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 2 of 21. PageID #: 6




                                            IN THE COURT OF COMMON PLEAS
                                                CUYAHOGA COUNTY, OHIO

       JOZETTE BROWN                                                    )          CASE NO.
       2375 E 40th St Apt D                                             )
       Cleveland, Ohio 44104                                            )          JUDGE:
                                                Plaintiff,              )
                                                                        )
                                      V.                                )          COMPLAINT FOR DAMAGES
                                                                        )          AND REINSTATEMENT
       RESERVE APARTMENTS, LTD                                          )
       c/o K&D Management, LLC, statutory agent                         )          JURY DEMAND ENDORSED
       4420 Sherwin Road                                                )          HEREIN
       Willoughby, Ohio 44094                                           )
                                                                        )
                                    And                                 )
                                                                        )
       K&D MANAGEMENT, LLC                                              )
       c/o K&D Management, LLC, statutory agent                         )
       4420 Sherwin Road                                                )
       Willoughby, Ohio 44094                                           )
                                                                        )
                                    And                                 )
                                                                        )
       ASHLEY CROSS-PETTIT                                              )
       1701 East 12th Street                                            )
       Cleveland, Ohio 44114                                            )
                                                                        )
                                                Defendants.             )

               Plaintiff, Jozette Brown, by and through undersigned counsel, as her Complaint against the

     Defendants, states and avers the following:

                                                      PARTIES AND VENUE

      1.     Brown is a resident of the city of Cleveland, County of Cuyahoga, State of Ohio.

     2.      Reserve is a domestic limited company with its principal place of business located at 1701 E

             12th St, Cleveland, Ohio 44114 ("Cleveland Location").

     3.      K&D is a domestic limited liability company with its principal place of business located at

             4420 Sherwin Road Willoughby, Ohio 44094.



Electronically Fil-g   9?'.?2'.22711? 53 '. '. ?l '. 71 215722 '. C t   t"   ti' ?219?21 '. SI 9 IP
The Employee's Attorney.™
               Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 3 of 21. PageID #: 7




     4.      Cross-Pettit is a resident of the State of Ohio.

     5.      Cross-Pettit is and was at all times hereinafter mentioned a housekeeping manager for

             Reserve, who acted directly or indirectly in the interest of Reserve in relation to its

             employees.

     6.      At times relevant herein, Cross-Pettit supervised and/or controlled Brown's employment

             with Reserve and was empowered to take tangible employment actions against Brown.

     7.      At all times referenced herein, Cross-Pettit was an employer within the meaning of Ohio

             O.R.C. § 4112.01 (A)(2).

     8.      All of the material events alleged in this Complaint occurred in Cuyahoga County.

     9.      Therefore, personal jurisdiction is proper over Defendants pursuant to Ohio Revised Code

             §2307.382(A)(l) and (4).

      10.    Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

      11.    This Court is a court of general jurisdiction over the claims presented herein, including all

             subject matters of this Complaint.

                                                           FACTS

      12.    At all times relevant herein, K&D and Reserve shared common managers.

      13.    At all times relevant herein, K&D and Reserve were registered with the Secretary of State

             through the same statutory agent, and share the same registered business address.

      14.    At all times relevant herein, K&D and Reserve were engaged in the same business of

             operating and leasing rental properties in Northeast Ohio.

      15.    At all times relevant herein, K&D exercised control over Reserve's employment and labor

             relations and Reserve's employees frequently consulted with K&D's human resources

             department regarding human resource policies.



Electronically Filcg   @?(?@'.3931 WE? ( (Cl( J1 @1§333 (Qgnfir~tion t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
               Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 4 of 21. PageID #: 8




      16.    At all times relevant herein, K&D was the majority owner of Reserve.

      17.    At all times relevant herein, K&D and Reserve are integrated enterprises for the purpose of

             the Family Medical Leave Act ("FMLA")(K&D and Reserve are hereinafter collectively

             referred to as "Reserve").

      18.    Brown is a former employee of Reserve.

      19.    Reserve hired Brown as a custodian on or around May 25, 2019.

     20.     At all times relevant herein, Brown was over the age of 50.

     21.     Brown has Uterine Fibroids ("Fibroids").

     22.     As a result of Brown's Fibroids, Brown occasionally experiences debilitating pain, severe

             blood loss, and anemia.

     23.     Brown's Fibroids affects her reproductive body system.

     24.     Brown's Fibroids is a physiological disability.

     25.     As a result of the occasional debilitating pain from her Fibroids, Brown's Fibroids impacts

             one or more of her major life activities, including working.

     26.     Brown has a record of her Fibroids.

     27.     Despite her Fibroids, Brown was able to perform the essential functions of her job.

     28.     As a result of suffering from her Fibroids, Brown is and was considered disabled within the

             meaning of O.R.C § 4112.0l(A)(13).

     29.     Upon hire, Brown disclosed her Fibroids to Reserve and K&D.

     30.     In or around April 2020, Reserve moved Cross-Pettit to the nighttime housekeeping manager

             position at the Cleveland Location.

     31.     Upon information and belief, Cross-Pettit is in her 30' s.

     32.     Cross-Pettit is significantly younger than Brown.



Electronically Fil"§   9?'.?9'.3931   wn '. '. §)( 71 915333 '. §gnfirrgation iiil'lbiillll??lll1ifjij@@llli1111'.ilif111'111ii8111'•B-==-i•----
The Employee's Attorney.™
              Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 5 of 21. PageID #: 9




     33.    Upon information and belief, Brown was the oldest night-time custodian employed by Reserve

             at the Cleveland Location.

     34.    Upon information and belief, the age range for Reserve's night-time custodians, at the Cleveland

            Location, excluding Brown, is between 20 and 40 years old.

     35.    Upon information and belief, Brown was significantly older than the other night-time custodians

             employed by Reserve at the Cleveland Location.

     36.     After Cross-Pettit became Brown's supervising housekeeping manager, she began treating

            Brown less favorably than younger similarly situated Custodians ("Unfavorable Treatment").

     37.     The Unfavorable Treatment included Cross-Pettit blaming Brown for rooms that were not

             cleaned, when Brown was not scheduled to work the day the room was scheduled to be cleaned.

     38.     The Unfavorable Treatment included Cross-Pettit going out of her way to criticize Brown's

            work.

     39.     The Unfavorable Treatment included Cross-Pettit nit-picking Brown's work to a heightened

             degree.

     40.     Cross-Pettit did not engage in conduct similar to the Unfavorable Treatment with similarly

             situated employees who were significantly younger than Brown.

     41.     Cross-Pettit engaged in the Unfavorable Treatment because Brown is significantly older than

             similarly situated employees.

     42.     On or around October I 0, 2020, Brown complained about the Unfavorable Treatment to Lauren,

            Last Name Unknown, Reserve' s property manager ("Harassment Complaint").

     43.    Upon information and belief, Reserve has a policy against treating employees in a disparate

             manner based on the employee's protected class ("Harassment Policy").

     44.    Brown's Harassment Complaint was a complaint of violations ofReserve's Harassment Policy.



Electronically Filcg @?(?@'.3931   W5? ( (£)( J1 @1§333 (Qgnfirl"!lation t'bi ?21§991 (£' 9 'B
The Employee's Attorney.™
              Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 6 of 21. PageID #: 10




     45.     Upon information and belief, Reserve has a policy to investigate complaints of violations of the

             Harassment Policy ("Investigation Policy").

     46.     Pursuant to Reserve's Investigation Policy, an investigation should include interviewing the

             complainant.

     47.     Pursuant to Reserve's Investigation Policy, an investigation should include interviewing the

             subject of the complaint.

     48.     Pursuant to Reserve's Investigation Policy, an investigation should include interviewing the

             subject of the reported discrimination.

     49.     Pursuant to Reserve's Investigation Policy, an investigation should include interviewing

             witnesses to the reported discrimination.

     50.     Pursuant to Reserve's Investigation Policy, an investigation should include getting a written

             statement from the complainant.

     51.     Pursuant to Reserve's Investigation Policy, an investigation should include getting a written

             statement from the subject of the complaint.

     52.     Pursuant to Reserve's Investigation Policy, an investigation should include getting a written

             statement from the subject of the reported discrimination.

     53.     In response to Brown's Harassment Complaint, Reserve did not interview Brown.

     54.     In response to Brown's Harassment Complaint, Reserve did not interview Cross-Pettit.

     55.     In response to Brown's Harassment Complaint, Reserve did not get a written statement from

             Brown.

     56.     In response to Brown's Harassment Complaint, Reserve did not get a written statement from

             Cross-Pettit.

     57.     Reserve did not investigate Brown's Harassment Complaint.



Electronically Filed   9?'.?9'.3931 WE? '. '. £)( 71 215337 '. Qgnfirrsation t'tr 771§991 '. Q' 9'B
The Employee's Attorney.™
              Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 7 of 21. PageID #: 11




     58.     Reserve did not discipline Cross-Pettit based on the Harassment Complaint.

     59.     By not disciplining Cross-Pettit based on the Harassment Complaint, Reserve ratified

             Shane's conduct.

     60.     By not disciplining Cross-Pettit based on the Harassment Complaint, Reserve allowed Cross-

             Pettit' s conduct to continue.

     61.     Following the Harassment Complaint, Cross-Pettit continued the Unfavorable Treatment.

     62.     Upon information and belief, Cross-Pettit learned about and/or was aware of Brown's

             Harassment Complaint.

     63.     On or around October 13, 2020, Brown began experiencing complications from her Fibroids

             which resulted in her hospitalization ("Hospitalization").

     64.     Brown texted Cross-Pettit and informed her of the Hospitalization.

     65.     Brown texted Cross-Pettit asking for time off for the Hospitalization and recovery

             ("Accommodation Request").

     66.     Following the Accommodation Request, Cross-Pettit had knowledge of Brown's Fibroids.

     67.     Following the Accommodation Request, Cross-Pettit knew that Brown is disabled.

     68.     Alternatively, following the Accommodation Request, Cross-Pettit perceived that Brown's

             Fibroids impacts one or more of her major life activities, including working.

     69.     Alternatively, following the Accommodation Request, Cross-Pettit perceived Brown as disabled.

     70.     Cross-Pettit had a duty to report the Accommodation Request to Reserve.

     71.     Cross-Pettit did report the Accommodation Request to Reserve.

     72.     Brown's Accommodation Request was reasonable.

     73.     Brown's Accommodation Request did not cause an undue hardship on Reserve.




Electronically Filed   9?'.?9'.3931 W5? '. '. Q)( 71 215337 '. Qgnfirrsation t'tr 771§991 '. Q' 9'B
The Employee's Attorney.™
              Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 8 of 21. PageID #: 12




     74.     Reserve did not determine if Brown's Accommodation Request would cause an undue

             hardship.

     75.     Reserve has no contemporaneously created documents reflecting any effort to determine if

             Brown's Accommodation Request would cause an undue hardship.

     76.     After the Accommodation Request, no one at Reserve engaged in an interactive process to

             find a reasonable accommodation for Brown's disability.

     77.     Defendants violated O.R.C. 4112.01 et seq. when no one at Reserve engaged in an interactive

             process to find a reasonable accommodation for Brown's disability.

     78.     As of October 13, 2020, Brown worked for Reserve for at least 12 months.

     79.     As of October 13, 2020, Brown had at least 1,250 hours of service for Reserve during the

             previous 12 months.

     80.     As of October 13, 2020, Defendants employed over 50 employees within a 75 mile radius.

     81.     As of October 13, 2020, Defendants were covered employers pursuant to the FMLA.

     82.     As of October 13, 2020, Brown was eligible to utilize FMLA leave.

     83.     Brown's Fibroids is a serious medical condition.

     84.     Brown's Fibroids is an FMLA qualifying condition.

     85.     As of October 13, 2020, Brown was entitled to utilize FMLA leave for the Hospitalization

             and her Fibroids.

     86.     Brown provided Defendants with sufficient notice that she was going to be absent from work

             for an FMLA qualifying reason.

     87.     Defendants did not notify Brown that she was eligible for FMLA leave for the

             Hospitalization and her Fibroids.

     88.     Brown's Hospitalization lasted from October 13, 2020 to October 15, 2020.



Electronically Filcg   @?(?@'.3931 WE? ( (Q)( J1 @15333 (Qpnfirrryation t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
              Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 9 of 21. PageID #: 13




     89.     On October 15, 2020, Brown's treating physician released Brown from the hospital with orders

            to stay at home for an additional day to recover from the complications of her Fibroids ("Medical

            Restrictions").

     90.     On October 15, 2020, Brown informed Cross-Pettit that she had been released from the hospital

             and of her Medical Restrictions.

     91.     On October 15, 2020, Cross-Pettit ordered Brown to return to work that day.

     92.    Brown informed Cross-Pettit that she was unable to immediately return to work due to the

            Medical Restrictions due to her Fibroids.

     93.     Cross-Pettit never offered Brown FMLA leave after Brown informed Cross-Pettit of the Medical

            Restrictions.

     94.    Upon Brown informing Cross-Pettit that she was unable to come to work on October 15 due to

            the Medical Restrictions, Cross-Pettit told Brown that Defendants were terminating Brown's

             employment due to alleged attendance issues.

     95.    Upon information and belief, Reserve has a progressive disciplinary policy ("Discipline

            Policy").

     96.    Upon information and belief, the Discipline Policy calls for escalating levels of discipline

            for infractions, beginning with a verbal warning, followed by a written warning, and

            ultimately leading up to termination.

     97.    Reserve had never issued Brown a verbal warning for alleged attendance issues pursuant to

            the Discipline Policy.

     98.    Reserve had never issued Brown a written warning for alleged attendance issues pursuant to

            the Discipline Policy.




Electronically Filcg @?(?@'.3931   W5? ( (£)( J1 915337 (Qgnfirrgation t'bi ?31§991 (Q' 9'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 10 of 21. PageID #: 14




     99.    Reserve had never issued Brown a final written warning for alleged attendance issues

             pursuant to the Discipline Policy.

     100. Reserve had never issued Brown a suspension for alleged attendance issues pursuant to the

            Discipline Policy.

     101. Prior to terminating Brown, Reserve never issued any written communication to Brown

             criticizing Brown's attendance.

     102. To the extent Brown had missed work, such absences were due to her Fibroids.

     103. To the extent Brown had missed work, such absences would have been covered by FMLA

             protected leave.

     104. Defendants knew that to the extent that Brown had missed work, such absences were due to

             her Fibroids.

     105. Defendants' assertion of attendance issues did not actually motivate Defendants' decision to

            terminate Brown.

     106. Defendants' assertion of attendance issues was insufficient to motivate the termination of

            Brown.

     107. Defendants' assertion of attendance issues was pretext to terminate Brown.

     108. Defendants did not terminate non-disabled employees for alleged attendance issues due to

             hospitalization.

     109. Defendants terminated Brown based on her Fibroids.

     110. Defendants did not terminate employees who were substantially younger than Brown for alleged

             attendance issues due to hospitalization.

     111. Defendants terminated Brown based on her age.




Electronically Filcg @?(?@'.3931   W5? ( (£)( J1 @15333 (Qgnfir~tion t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 11 of 21. PageID #: 15




      112. Defendants did not terminate employees who had not made complaints similar to the Harassment

             Complaint for alleged attendance issues due to hospitalization.

      113. Defendants terminated Brown based on her Harassment Complaint.

      114. Defendants terminated Brown because she asked for leave that would have been protected by

             theFMLA.

      115. Defendants' did not proffer a legitimate non-discriminatory reason for terminating Brown.

      116. Defendants knowingly skipped progressive disciplinary steps in terminating Brown.

      117. Defendants knowingly terminated Brown's employment.

      118. Defendants knowingly took an adverse employment action against Brown.

      119. Defendants knowingly took an adverse action against Brown.

      120. Defendants intentionally skipped progressive disciplinary steps in terminating Brown.

      121. Defendants intentionally terminated Brown's employment.

      122. Defendants intentionally took an adverse employment action against Brown.

      123. Defendants intentionally took an adverse action against Brown.

      124. Defendants knew that skipping progressive disciplinary steps in terminating Brown would

             cause Brown harm, including economic harm.

      125. Defendants knew that terminating Brown would cause Brown harm, including economic

             harm.

      126. Defendants willfully skipped progressive disciplinary steps in terminating Brown.

      127. Defendants willfully terminated Brown's employment.

      128. Defendants willfully took an adverse employment action against Brown.

      129. Defendants willfully took an adverse action against Brown.




Electronically Filed   9?'.?9'.3931 WE?'. '. £)( 71 915333 '. Qgnfirwtion t'tr 771§991 '. Q' 9 'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 12 of 21. PageID #: 16




      130. Upon information and belief, subsequent to Brown's termination, Defendants hired Saundra

            Last Name Unknown to replace Brown.

      131. Upon information and belief, Saundra is in her 20's.

      132. Upon information and belief, Saundra is not disabled.

      133. The above facts demonstrate that Defendants engaged in a pattern and practice of disability

             discrimination.

      134. The above facts demonstrate that Defendants engaged in a pattern and practice of age

             discrimination.

      135. There was a causal connection between Brown's disability and Defendants' termination of

            Brown.

      136. There was a causal connection between Brown's age and Defendants' termination of Brown.

      137. As a direct and proximate result of Defendants' conduct, Brown suffered and will continue

            to suffer damages.

                                     COUNT I: DISABILITY DISCRIMINATION.

      138. Brown restates each and every prior paragraph of this Complaint, as if it were fully restated

             herein.

      139. Defendants were aware that Brown suffered from an actual disability or physical impairment,

             and/or perceived Brown to suffer from a disability or physical impairment.

      140. Pursuant to O.R.C. § 4112.02(A), it shall be unlawful "for any employer, because of the

             ... disability ... of any person, to discharge without just cause, to refuse to hire, or otherwise

            to discriminate against that person with respect to hire, tenure, terms, conditions, or

             privileges of employment, or any matter directly or indirectly related to employment."




Electronically Filcg @?(?@'.3931   WE? ( (Cl( J1 915337 (QgnfirT1Ption t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 13 of 21. PageID #: 17




      141. Defendants violated O.R.C. § 4112.02(A) when they terminated Brown because of her

             disability.

      142. In Johnson v. Cleveland City School Dist., 201 l-Ohio-2778, ,i 60 (8th Dist. Cuyahoga), the

             Eighth District Court of Appeals explained that "[a] plaintiff who has established that he is

             disabled for R.C. 4112.02 purposes may further establish a discrimination claim by showing

             that the employer has declined to make a reasonable accommodation to known disabilities if

             such accommodation would not cause undue hardship on the employer."

      143. Defendants failed to engage in the interactive process of determining whether Brown needed

             an accommodation.

      144. Defendants failed to provide an accommodation to Brown

      145. Defendants terminated Brown following her Accommodation Request.

      146. Defendants violated O.R.C. § 4112.02 by failing to provide Brown a reasonable

             accommodation.

      147. As a result of Defendants' discrimination against Brown in violation ofO.R.C. § 4112.02(A),

             Brown has suffered mental anguish and emotional distress, including, but not limited to,

             depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

             confidence, and emotional pain and suffering.

      148. In its discriminatory actions as alleged above, Defendants acted with malice or reckless

             indifference to the rights of Brown, thereby entitling Brown to an award of punitive damages.

      149. To remedy the violations of the rights of Brown secured by O.R.C. § 4112.02(A), Brown

             requests that the Court award her the relief demanded below.




Electronically Filcg   @?(?@'.3931 WE? ( (£)( 31 915337 (Qgnfir~tion t'bi 771§991 (Q' 9'B   r
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 14 of 21. PageID #: 18




          COUNT II: INTERFERENCE WITH EXERCISE OF RIGHTS IN VIOLATION OF THE
                              FAMILY MEDICAL LEAVE ACT.

     150. Brown restates each and every prior paragraph of this Complaint, as if it were fully

             restated herein.

     151. Brown's hospitalization was an FMLA qualifying event.

     152. Defendants unlawfully interfered with Brown's exercise of her rights under the FMLA in

            violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations by

            failing to notify Brown of her rights under the FMLA; by failing to provide Brown with

            FMLA leave; and by terminating Brown's employment for absences that should have been

             covered by the FMLA had Defendants provided Brown with FMLA leave.

     153. As a direct and proximate cause of Defendants' wrongful conduct, Brown suffered and will

             continue to suffer damages.

     154. As a direct and proximate cause of Defendants' wrongful conduct, Brown is entitled to all

             damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs and

             reasonable attorney's fees.

              COUNT III: RETALITION IN VIOLATION OF THE FAMILY MEDICAL LEAVE
                                            ACT.

     155. Brown restates each and every prior paragraph of this Complaint, as if it were fully

             restated herein.

     156. The FMLA provides that "[i]t shall be unlawful for any employer to discharge ... any

             individual for opposing any practice made unlawful by" the FMLA.

     157. Brown engaged in an activity protected by the FMLA when she notified Defendants that she

             required leave due to her hospitalization and complications from her fibroids.

     158. Defendants knew that Brown was seeking leave for an FMLA qualifying condition.



Electronically Filcg @?(?@'.3931   W5? ( (£)( J1 @15333 (Qgnfir~tion t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 15 of 21. PageID #: 19




      159. After Brown sought leave for her hospitalization and for complications from her fibroids,

             Defendants took adverse action against Brown by terminating her employment.

      160. There was a causal connection between Brown's protected activity and her termination, as

             Defendants stated reason for terminating Brown was "absenteeism" when Brown was absent

             for FMLA qualifying reasons.

      161. As a direct and proximate cause of Defendants' wrongful conduct, Brown suffered and will

             continue to suffer damages.

      162. As a direct and proximate cause of Defendants' wrongful conduct, Brown is entitled to all

             damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs and

             reasonable attorney's fees.

          COUNT IV: AGE DISCRIMINATION IN VIOLATION OF O.R.C. § 4112.01 et seq.

      163. Brown restates each and every prior paragraph of this Complaint, as if it were fully restated

             herein.

      164. Brown is currently 50 years old.

      165. At all times relevant, Brown was a member of a statutorily-protected class under O.R.C.

             §4112.14(B).

      166. Defendants treated similarly situated, younger custodians more favorably than Brown.

      167. Defendants treated Brown differently from other similarly situated employees based on her

             age.

      168. As of October 15, 2020, Brown was fully qualified for her position and employment with

             the Defendants.

      169. Brown, at age 50, was a member of a statutorily-protected class under O.R.C. § 4112.14(B)

             at the time she was terminated from her employment with the Defendants.



Electronically Filcg   @?(?@'.3931 WE? ( (£)( J1 @1§333 (Qpnfir!f1'tion t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 16 of 21. PageID #: 20




      170. After terminating Brown, the Defendants replaced Brown with a person who was

             significantly younger and/or not belonging to the protected class under O.R.C. §4112.14(B).

      171. The Defendants violated O.R.C. §4112.02 and O.R.C. § 4112.99 by discriminating against

             Brown based on her age.

      172. As a result of Defendants' discrimination against Brown in violation of O .R. C. § 4112. 02(A),

             Brown has suffered mental anguish and emotional distress, including, but not limited to,

             depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

             confidence, and emotional pain and suffering.

      173. In its discriminatory actions as alleged above, Defendants acted with malice or reckless

             indifference to the rights of Brown, thereby entitling Brown to an award of punitive damages.

      174. To remedy the violations of the rights of Brown secured by O.R.C. § 4112.02(A), Brown

             requests that the Court award her the relief demanded below.

            COUNT V: RETALIATORY DISCRIMINATION IN VIOLATION OF O.R.C. §
                                     4112.02(1)

      175. Brown restates each and every prior paragraph of this complaint, as if it were fully restated

             herein.

      176. As a result of the Defendants' discriminatory conduct described above, Brown complained

             about the discrimination she was experiencing.

      177. Subsequent to Brown's Harassment Complaint, Defendants terminated Brown.

      178. Defendants' actions were retaliatory in nature based on Brown's opposition to the unlawful

             discriminatory conduct.

      179. Pursuant to RC. §4112.02(1), it is an unlawful discriminatory practice "to discriminate in

             any manner against any other person because that person has opposed any unlawful

             discriminatory practice defined in this section ... "


Electronically Filcg   @?(?@'.3931 W5? ( (£)( J1 @1§333 (Qpnfir~tion t'bi ?31§991 (Q' 9 'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 17 of 21. PageID #: 21




      180. As a result of Defendants' discrimination against Brown in violation of O.R.C. § 4112.02(1),

             Brown has suffered mental anguish and emotional distress, including, but not limited to,

             depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

             confidence, and emotional pain and suffering.

      181. In its discriminatory actions as alleged above, Defendants acted with malice or reckless

             indifference to the rights of Brown, thereby entitling Brown to an award of punitive damages.

      182. To remedy the violations of the rights of Brown secured by O.R.C. § 4112.02(1), Brown

             requests that the Court award her the relief demanded below.

                                                      DEMAND FOR RELIEF

     WHEREFORE, Plaintiff Jozette Brown demands from Defendants the following:

        (a) An order directing Defendant to place Brown in the position she would have occupied but
            for Defendants' discriminatory treatment of her, as well as to take such affirmative action as
            is necessary to ensure that the effects of these unlawful employment practices and other
            unlawful conduct are eliminated and do not continue to affect Brown;

        (b) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
            compensate Brown for all monetary and/or economic damages, including, but not limited to,
            the loss of past and future income, wages, compensation, job security and other benefits of
            employment;

        (c) An award of liquidated damages pursuant to 29 U.S.C. § 2617(a)(iii);

        (d) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
            compensate Brown for all non-monetary and/or compensatory damages, including, but not
            limited to, compensation for her mental anguish and emotional distress, humiliation,
            depression, embarrassment, stress and anxiety, loss of self-esteem, self-confidence and
            personal dignity, and emotional pain and suffering and any other physical or mental injuries;

        (e) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
            compensate Brown for harm to her professional and personal reputation and loss of career
            fulfillment;

        (f) An award of damages for any and all other monetary and/or non-monetary losses suffered
            by Brown in an amount to be determined at trial, plus prejudgment interest;

        (g) An award of punitive damages;


Electronically Fil"§   9?'.?9'.3931
The Employee's Attorney.™
                                      wn '. '. Cl( 71 915333 '. §gnfirmtion ')'tr 7215921 '. C: 9ID
                                                                                                      -=---·
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 18 of 21. PageID #: 22




        (h) An award of costs that Brown has incurred in this action, as well as Brown's reasonable
            attorneys' fees to the fullest extent permitted by law; and

        (i) Awarding such other and further relief that this Court deems necessary and proper.


                                                                 Respectfully submitted,

                                                                 ls/Chris P. Wida
                                                                 Chris P. Wido (0090441) (Trial Counsel)
                                                                 Samuel B. Robb (0099035)
                                                                 THE SPITZ LAW FIRM, LLC
                                                                 25200 Chagrin Boulevard, Suite 200
                                                                 Beachwood, OH 44122
                                                                 Phone: (216) 291-4744
                                                                 Fax: (216) 291-5744
                                                                 Email: Chris.Wido@spitzlawfirm.com
                                                                         Sam.Robb@spitzlawfirm.com

                                                                 Attorneys For Plaintiff Jozette Brown




           Filcg @?(?@'.3931
Electronically                 WE? ( (Cl'. J1 @15333 (Qpnfirrr,tion t'bi ??15991 (Q' 9'B
The Employee's Attorney.™
             Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 19 of 21. PageID #: 23




                                                         JURY DEMAND

               Plaintiff Jozette Brown demands a trial by jury by the maximum number of jurors

     permitted.



                                                                         ls/Chris P. Wida
                                                                         Chris P. Wido (0090441)

                                                                         Attorney For PlaintiffJozette Brown




Electronically Filed   9?'.?9'.3931 WE? '. '. Q)( 71 215337 '. Qpnfirrration t'tr 7215221 '. Q' 9'B
The Employee's Attorney.™
SUMMONS IN A CIVIL ACTION                        COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                 Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 20 ofOHIO
                                                                            CLEVELAND,   21. 44113
                                                                                              PageID #: 24
                   CASE NO.                                  SUMMONS NO.
                CV2 1 945723             Dl CM                   44 046328                                          Rul e 4 (B ) Ohi o

                                                                                                                   Rules of Civil
                                                                                                                   Proced ure
                                 J OZETTE BROWN                        PLAINTIFF
                                       VS                                                                         SUMMONS
                RE SERVE AP ARTME NT S ,       LT D.,    ET AL.        DEFENDANT



           RE SERVE APARTMENT S , LTD                                                    You have been named defendant in a sums
           C/O K&D MANAG EMENT, LL C,             STAT AG ENT                          complaint (copy attached hereto) flied in Cuyahoga
           4420 SHE RW IN ROAD                                                         County Court of Common Pleas, Cuyahoga County
           WI LL OUGHB Y OH 4 409 4                                                    Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this



                                     •
                      Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiffs
           Plantill's Allorney                                                         Attorney (Address denoted by arrow at left.)

           SAM ROBB                                                                     Your answer must also be filed with the court
           25200 CHAGR I N BLVD STE 200                                                within 3 days after service of said answer on
                                                                                       plaintiffs attorney.
           CLE VEL AND, OH 4 41 22 - 0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                    Case has been assigned to Judge:

           S HERRIE MID AY
           Do not contact judge. Judge's name is given for
           attorney's reference onJy.

                                                                                NAILAH K.         BYRD
                                                                             Clerk of the Court of Common Pica~


                     DATE SENT
            Mar 3 1,        202 1                      By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                     Deputy


              COMPLAINT FILED           03/30/2021


                                                                                       I1111111111111111111111111111111 IIIII IIIII 11111111




CMSN l30
SUMMONS IN A CIVIL ACTION                        COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                 Case: 1:21-cv-00931-JG Doc #: 1-1 Filed: 05/04/21 21 ofOHIO
                                                                            CLEVELAND,   21. 44113
                                                                                              PageID #: 25
                   CASE NO.                                  SUMMONS NO.
                CV2 1 945723             D2 CM                   44 046329                                           Rul e 4 (B ) Ohi o

                                                                                                                   Rules of Civil
                                                                                                                   Proced ure
                                 J OZETTE BROWN                        PLAINTIFF
                                       VS                                                                         SUMMONS
                RE SERVE AP ARTME NT S ,       LT D.,    ET AL.        DEFENDANT



           K&D MANAG EMENT, LL C                                                         You have been named defendant in a sums
           C/O K&D MANAG EMENT, LL C,             STAT AG ENT                          complaint (copy attached hereto) flied in Cuyahoga
           4420 SHE RW IN ROAD                                                         County Court of Common Pleas, Cuyahoga County
           WI LL OUGHB Y OH 4 409 4                                                    Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this



                                     •
                      Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiffs
           Plantill's Allorney                                                         Attorney (Address denoted by arrow at left.)

           SAM ROBB                                                                     Your answer must also be filed with the court
           25200 CHAGR I N BLVD STE 200                                                within 3 days after service of said answer on
                                                                                       plaintiffs attorney.
           CLE VEL AND, OH 4 41 22 - 0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                    Case has been assigned to Judge:

           S HERRIE MID AY
           Do not contact judge. Judge's name is given for
           attorney's reference onJy.

                                                                                NAILAH K.         BYRD
                                                                             Clerk of the Court of Common Pica~


                     DATE SENT
            Mar 3 1,        202 1                      By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                     Deputy


              COMPLAINT FILED           03/30/2021


                                                                                       I1111111111111111111111111111111 IIIII IIIII IIII IIII




CMSN l30
